Case 8:19-cr-00146-MSS-AEP Document 5 Filed 04/09/19 Page 1 of 2 PageID 21




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

  UNITED STATES OF AMERICA

  v.                                      Case No. 8:19-cr-146-T-35AEP

  WILLIE MCNEAL IV,


                         NOTICE OF APPEARANCE

       Please note the appearance of Assistant United States Attorney James

 A. Muench, as co-counsel for the Government in regard to forfeiture

 proceedings in the above-styled cause. The Government requests that any and

 all pleadings, correspondence, and other matters pertaining to this case be

 directed to the undersigned, as well as to Assistant United States Attorney Jay

 G. Trezevant and Trial Attorneys Jacob Foster, John Michelich, and

 Catherine Wagner, on behalf of the Government.

                                           Respectfully Submitted,

                                           MARIA CHAPA LOPEZ
                                           United States Attorney


                                  By:      s/James A. Muench
                                           JAMES A. MUENCH
                                           Assistant United States Attorney
                                           Florida Bar Number 472867
                                           400 North Tampa Street, Suite 3200
                                           Tampa, Florida 33602
                                           (813) 274-6000 – telephone
                                           E-mail: james.muench2@usdoj.gov
Case 8:19-cr-00146-MSS-AEP Document 5 Filed 04/09/19 Page 2 of 2 PageID 22




                             CERTIFICATE OF SERVICE

         I hereby certify that on April 9, 2019, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system which

  will send a notice of electronic filing to counsel of record.


                                              s/James A. Muench
                                              JAMES A. MUENCH
                                              Assistant United States Attorney




                                          2
